Citation Nr: 0838190	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-08 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition as secondary to the service-connected 
disability of residuals of a left femur fracture.  

2.  Entitlement to service connection for a left knee 
condition, to include as secondary to the service-connected 
disability of residuals of a left femur fracture.  

3.  Entitlement to service connection for a left ankle 
condition, to include as secondary to the service-connected 
disability of residuals of a left femur fracture.  

4.  Entitlement to a compensable rating for residuals of a 
left femur fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In November 2006, the veteran indicated that he was appealing 
all the adjudicative actions in the March 7, 2005, rating 
decision and the denial of entitlement to service connection 
for a left hip condition in the March 25, 2005, rating 
decision; however, as his notice of disagreements (NOD) were 
untimely, these issues are not properly before the Board.  
38 C.F.R. § 20.302(a).   The Board notes that the RO treated 
the NOD as new claims and readjudicated the disabilities in 
an April 2007 rating decision.  The record does not contain 
any further NOD.

The veteran and his wife presented testimony before the Board 
in June 2008.  The transcript has been associated with the 
claims folder.




FINDINGS OF FACT

1. The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A September 1987 rating decision denied a claim of 
entitlement to service connection for a low back condition as 
secondary to the service-connected residuals of a left femur 
fracture.  The veteran did not appeal the decision and it 
became final.   

3.  Evidence submitted since the September 1987 rating 
decision, is cumulative or redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for a low back 
condition as secondary to the service-connected residuals of 
a left femur fracture. 

4.  A left knee condition was not incurred during the 
veteran's active military service nor is it proximately due 
to or the result of the service connected residuals of a left 
femur fracture.  Degenerative joint disease (DJD) of the left 
knee did not manifest in the year following discharge from 
active military service.

5.  A left ankle condition was not incurred during the 
veteran's active military service nor is it proximately due 
to or the result of the service connected residuals of a left 
femur fracture.  Osteoarthritis of the left ankle did not 
manifest in the year following discharge from active military 
service.

6.  Residuals of a left femur fracture have not been 
productive of either knee or hip disability.




CONCLUSIONS OF LAW

1.  Evidence received since the final September 1987 rating 
determination, wherein the RO denied service connection for a 
low back condition as secondary to the service connected 
residuals of a left femur fracture, is not new and material, 
and the veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2007).

2.  The criteria for the establishment of service connection 
for a left knee condition,   to include as secondary to the 
service connected residuals of a left femur fracture are not 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

3.  The criteria for the establishment of service connection 
for a left ankle condition, to include as secondary to the 
service connected residuals of a left femur fracture are not 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

4.  The criteria for a compensable rating for residuals of a 
left femur fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, including Diagnostic Codes    (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in October 2004 and January 2005 letters, 
issued prior to the decisions on appeal, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertained to the claims.  The veteran was 
notified of the evidence necessary to establish a disability 
rating and effective date in February 2007.  The claims were 
readjudicated in a December 2007 supplemental statement of 
the case (SSOC).

While the veteran was not specifically notified prior to the 
March 2005 rating decision that his claim of entitlement to 
service connection for a low back condition was previously 
denied or the reasons for the prior denials, this letter was 
sent to the veteran in December 2007.  The timing of the 
notice is harmless as there was no prejudice to the veteran.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders, supra.   By the evidence submitted 
subsequent to the notice and statements of the veteran to the 
Board during the June 2008 hearing, he indicated an awareness 
of the information necessary to reopen his claim.  As such, 
remand for further notice is not necessary.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In the October 2004 letter, 
the RO notified the veteran that in order to support his 
claim for a higher rating, he needed to submit evidence that 
showed his residuals of a left femur fracture worsened in 
severity.  The statements of the veteran indicate awareness 
of the evidence necessary to substantiate the claim for a 
higher evaluation and no further analysis in that regard is 
necessary.  The claim was last readjudicated in the December 
2007 SSOC.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private medical records, reports of VA examination, and the 
transcript from the June 2008 Board hearing. 

The Board notes that additional evidence was submitted by the 
veteran after the December 2007 SSOC was issued, to include 
private treatment records from St. Mary Medical Center and VA 
outpatient treatment records dated between 2004 and 2008.  
The veteran waived initial RO adjudication of the newly 
submitted evidence.  As such, remand for preparation of an 
SSOC is not necessary.  38 U.S.C.A. § 20.1304(c).

The Board additionally notes that the veteran failed to 
appear for his January 2007 VA examination.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist is by no means a one-way street, and 
a veteran's obligation to provide certain facts, in this case 
by submission to a VA examination, is not an impossible or 
onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  New and Material

Criteria

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The veteran seeks to reopen a claim for service connection 
for a low back condition as secondary to the service-
connected residuals of a left femur fracture denied by the RO 
in September 1987.  The RO denied the claim on the basis that 
there was no evidence that the veteran's back condition was 
related to the service-connected residuals of a left femur 
fracture.  The veteran did not appeal the decision and as 
such, it became final.  38 C.F.R. § 20.302.

Of record at the time of the September 1987 rating decision 
were the veteran's service medical records, which show that 
he sustained a closed fracture of the proximal left femur in 
a November 1981 motor vehicle accident.  There was no 
evidence of any injury to the veteran's back, other than 
complaints of positional pain from traction for the fracture.  
There were also some contusions of the back noted in December 
1981, with no resulting diagnosis or treatment.  An August 
1982 report showed some left leg length discrepancy.  

Upon VA examination in March 1984, the veteran complained of 
back pain.  There was moderate bilateral paravertebral muscle 
spasm.  There was also some scoliosis of the lumbar spine 
noted upon x-ray.  VA outpatient treatment records dated 
between 1985 and 1987 contain treatment for back pain.  He 
was variously diagnosed with lumbar spasm and sciatica.  No 
etiology opinions were provided.

The pertinent evidence submitted subsequent to the September 
1987 rating decision includes private medical records from 
Dr. RS, which show the veteran was diagnosed with 
degenerative disc disease (DDD) of L2-3 and a bulging disc at 
L4-5 in February 2001.  A September 2003 magnetic resonance 
imaging (MRI) report additionally showed disc herniation at 
L5-S1 with left foraminal stenosis.  He was treated for 
radiating back pain on multiple occasions between 2000 and 
2004.  A December 2000 entry noted back pain of a seven year 
duration.

VA outpatient treatment records dated between 2003 and 2005 
show continued complaints of low back pain.  A July 2004 
entry notes the onset as 1999 when he was injured while 
carrying a ladder doing construction work.

Upon VA examination in November 2004, the veteran reported 
pressure on his back from a left leg length discrepancy.  
There were no findings with respect to the back.  

During VA examination in March 2005, the examiner found no 
evidence of a pelvic tilt and thus, opined that a discrepancy 
of the length of the lower limbs was so trivial as to be of 
no clinical significance.  The examiner concluded that the 
veteran's back condition was not related to the residuals of 
a left femur fracture.  In an addendum opinion, the examiner 
noted that while he read that a leg length discrepancy could 
cause non-specific low back pain, it did not cause DDD.  

Records from Dr. MF show the veteran reported low back pain 
beginning in 1995 after an on the job injury.  VA outpatient 
treatment records dated in June 2007, also noted the veteran 
reported injuring his back carrying a ladder seven years 
prior.  

The veteran testified in June 2008 that his left leg length 
discrepancy as a result of the left femur fracture caused his 
current low back condition.  The veteran additionally 
testified that a private physician told him the two were 
related.  The record was held open to allow the veteran to 
submit the proffered opinion.  To date no evidence to this 
effect has been received.   VA outpatient treatment records 
dated in October 2006 also indicate the veteran sustained a 
back injury in 1999.

The veteran was scheduled for a January 2007 VA examination 
for the express purpose of determining whether the veteran's 
low back condition was secondary to a left leg length 
discrepancy from the residuals of a left femur fracture.  The 
veteran failed to appear.

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contentions-that his current low back condition, to include 
DDD and spinal stenosis, is related to his service-connected 
residuals of a left femur fracture.  As such, the evidence 
received since 1987 is duplicative or cumulative of that on 
file prior to the last final RO decision of that year.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new in that it contains 
additional diagnoses of DDD of spinal stenosis, it does not, 
when considered by itself or with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the veteran's claim.  Specifically, none of the 
evidence shows that a low back condition is due to the 
service connected residuals of a left femur fracture.  In 
fact, it would appear that the current low back condition is 
the result of a post-service work related injury.

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his claim, these beliefs are simply a 
reiteration of the arguments previously raised, and no 
medical evidence has been received which supports the 
contention.  Thus, new and material has not been submitted, 
and there is no basis upon which to reopen the previously 
denied claim of entitlement to service connection for a low 
back condition as secondary to the service-connected 
residuals of a left femur fracture.
See 38 C.F.R. § 3.156(a).  

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he is entitled to service 
connection for left ankle and knee conditions.  Specifically, 
he asserts that they are secondary to the service connected 
residuals of a left femur fracture.  Having carefully 
considered the veteran's claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal as to these issues will be denied.

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  

At the outset, while the veteran does not claim that left 
ankle or knee conditions are the direct result of his active 
military service, a review of service treatment records shows 
them to be devoid of diagnoses of a left knee or ankle 
condition.  The mere fact that the veteran complained of left 
knee pain and notation of slight valgus of the left knee when 
standing in August 1982 is not enough to establish a chronic 
left knee condition.  38 C.F.R. § 3.303(b).  

X-rays of the left knee taken upon VA examination in March 
1984 and by VA treatment providers in August 1987 were 
negative.  DJD of the left knee was first noted in 2002 and 
presumably osteoarthritis of the left ankle first manifested 
in October 2003 (though no x-rays were provided), both of 
which are outside the one-year presumptive period for 
arthritis.  38 C.F.R. §§ 3.307, 3.309.  Moreover, no medical 
professional has provided any opinion linking any left knee 
or ankle condition directly to the veteran's active military 
service.  38 C.F.R. §  3.303. 

As to the assertion that both left knee and ankle conditions 
are secondary to the service connected residuals of a left 
femur fracture, the Board finds that the objective weight of 
the medical evidence of record is against such a finding.  In 
fact, with regard to the left knee, the evidence of record is 
indicative of a post-service injury resulting in a total knee 
replacement as recently as 2006. 

In this regard, upon VA examination in November 2004, the 
examiner noted the veteran had a meniscus injury to the left 
knee that was unrelated to the femur injury.  VA outpatient 
treatment notes dated in September 2004 and private medical 
records from Dr. RS dated in October 2004 additionally show 
the veteran injured his left knee in a work related injury. 

During VA examination in February 2005, the veteran 
reiterated that he injured his left knee after service in a 
work related injury.  Physical examination showed the left 
knee and ankle to look normal and demonstrate no laxity.  The 
examiner found no evidence of a pelvic tilt and thus, any 
discrepancy in length of the lower limbs was so trivial as to 
be of no clinical significance whatsoever.  The examiner 
found no relationship between any left knee or ankle 
conditions to the residuals of a left femur fracture. 

Records from St. Mary's Hospital dated in June 2006 show the 
veteran developed traumatic arthritis of the left knee after 
a work related injury.  He underwent arthroscopic surgery in 
May 2005 and  total knee replacement in June 2006.  There 
were no references to the left ankle.  VA outpatient 
treatment records dated between 2004 and 2008 were similarly 
devoid with regard to the left ankle.

As previously noted, the veteran failed to appear for a 
January 2007 VA examination, scheduled for the express 
purpose of determining whether a left knee or ankle condition 
was related to the residuals of a left femur fracture, to 
include a leg length discrepancy.  Thus, the claims shall be 
rated on the evidence of record.  38 C.F.R. § 3.655(b).

The only evidence indicating that the veteran's left knee or 
ankle condition is related to his service connected residuals 
of left femur fracture is found in his own assertions.  As a 
lay person, however, the veteran is not competent to provide 
evidence of the etiology of a medical disorder, and his 
assertions that his left knee and ankle conditions were 
caused by a resulting leg length discrepancy from the left 
femur fracture are not probative.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For these reasons the Board has determined that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for left knee and ankle 
conditions, based on direct causation or as secondary to the 
service-connected residuals of a left femur fracture.  The 
appeals must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

III.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  In general, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Historically, service connection was awarded in an April 1984 
rating decision. The RO assigned a noncompensable rating 
effective October 1982 for residuals of a left femur 
fracture. 

The veteran's left femur has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255, as noncompensable.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  Under this code 
section, a 10 percent evaluation is assigned for malunion of 
the femur with slight knee or hip disability.  38 C.F.R. 
§ 4.71a

There are other pertinent diagnostic criteria; however, the 
objective evidence of record does not contain findings of: 
ankylosis of the hip (diagnostic code 5250); limitation of 
extension of the thigh (diagnostic code 5251); limitation of 
flexion of the thigh (diagnostic code 5252); impairment of 
the thigh (diagnostic code 5253); or flail joint of the hip 
(diagnostic code 5254).  Id. 

Based on its review of the medical evidence, the Board finds 
that a compensable rating under Diagnostic Code 5255, or any 
other applicable code for the veteran's left femur disability 
is not warranted.  38 C.F.R. §§ 4.7, 4.71a. 

A review of the pertinent medical evidence reveals the 
following.

Upon VA examination in November 2004, there was no ankylosis 
of the left femur.  He had full range of motion of the left 
hip.  The examiner opined that the veteran's left femur pain 
would cause only mild reduction in endurance with no evidence 
of incoordination due to this condition.  Range of motion was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance with repetitive walking.

During VA examination in February 2005, the veteran walked 
with a limp.  The left ankle demonstrated dorsiflexion to 15 
degrees and plantar flexion to 30 degrees and  the left knee 
demonstrated extension to 45 degrees and flexion to 30 
degrees. The examiner did note the veteran reported a post-
service tear of the anterior cruciate ligament of the left 
knee in a work injury.  There was only mild tenderness in the 
mid and proximal left thigh to pressure.  Repeat motion was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance.  The veteran was simply diagnosed with residual 
pain. 

VA outpatient treatment records dated between 2004 and 2008 
contain complaints of left lower extremity pain.  The veteran 
testified in June 2008 that he had chronic pain in the left 
femur.

As previously noted, the veteran failed to report for a 
January 2007 VA examination.  While failure to report for an 
examination scheduled in conjunction with a claim for 
increase shall result in the claim being denied, the Board 
has considered the claim in light of the two prior 
examinations of record delineated above.  38 C.F.R. 
§ 3.655(b).

In light of the veteran's credible complaints of pain 
experienced in his left femur, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered.  However, as none were found 
upon repetitive motion testing, an increase based on this is 
not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

In sum, there is no basis for assignment of an evaluation, to 
include "staged" ratings, other than the noncompensable 
rating which has been assigned.  See Hart, supra.    

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected residuals of a 
left femur fracture presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board notes that disability due to the left femur has not 
required frequent inpatient care, nor has it by itself 
markedly interfered with employment.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  The 
assigned noncompensable rating adequately compensates the 
veteran for the nature and severity of his disability.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 54.  

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
condition as secondary to the service connected residuals of 
a left femur fracture is not reopened, and the appeal is 
denied to this extent only.

Entitlement to service connection for a left knee condition, 
to include as secondary to the service-connected disability 
of residuals of a left femur fracture, is denied.  

Entitlement to service connection for a left ankle condition, 
to include as secondary to the service-connected disability 
of residuals of a left femur fracture, is denied.  

Entitlement to a compensable rating for residuals of a left 
femur fracture is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


